Exhibit 99.1 Coughlin Joins Pinnacle Airlines Corp. Board Memphis, Tenn. (December 22, 2008) – Pinnacle Airlines Corp. (NASDAQ: PNCL) has announced that Susan MacGregor Coughlin has joined the Board of Directors.Coughlin is a former Vice Chairman and member of the National Transportation Safety Board and Deputy Administrator of the Federal Railroad Administration.She is founder and president of Air Safety Management Associates, a consulting firm serving transportation clients since 1997. “Pinnacle has an intensive safety program and adding someone of Susan Coughlin’s stature, experience and integrity to our board helps position us to continue the industry-leading growth and performance Pinnacle is experiencing,” said Philip H. Trenary, President and Chief Executive Officer. Ms.
